Citation Nr: 1641817	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  08-33 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis C virus (HCV).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to July 1978.  He had subsequent service with the National Guard.  

This matter came before the Board of Veterans' Appeals (Board) from a November 207 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in December 2011.  A transcript of the hearing has been associated with the claims file.  

The appeal was remanded by the Board for additional development and action in September 2014 and February 2016.  


FINDING OF FACT

HCV is not related to service.


CONCLUSION OF LAW

HCV was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

An April 2007 letter discussed the evidence and information necessary to support a claim of entitlement to service connection.  The Veteran was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service treatment records as well as private and VA treatment records have been obtained and associated with the record.  A VA examination was conducted in October 2014, and in September 2015, a VA gastroenterologist reviewed the record and provided an opinion.  The Board finds that the resulting reports are adequate, in that the examination was conducted by a clinician who reviewed the record, interviewed the Veteran, and performed appropriate evaluations, and that the VA gastroenterologist reviewed the entire record, to include the Veteran's history and the various opinions rendered by VA and private providers.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of HCV.  On separation physical examination in June 1978, the Veteran's abdomen and viscera were normal.  At that time, the Veteran indicated that the state of his health was good, and that he was on no medications.  He denied relevant medical history.  He was deemed qualified for worldwide service.  

On enlistment into the Air National Guard in October 1985, the Veteran's abdomen and viscera were normal.  At that time, he denied relevant symptoms.  On examination in August 1986, the Veteran was deemed qualified for Air Force commission.  

In April 2007, the Veteran argued that he may have been exposed to HCV during service from 1974 to 1978, due to a contaminated needle or air gun injection.  He also pointed out that he might have been exposed from contaminated barber shears, a razor, or dental equipment.  He stated that he had no tattoos and did not use drugs.  He further indicated that he did not participate in high risk sexual activity.  He stated that he began to experience pain in his side while attending college, and that in 1981, employer medical records reflected elevated serum glutamic oxaloacetic transaminase (SGOT) and glutamic oxaloacetic transaminase (GOT) levels, which indicated liver problems.  He indicated that he was diagnosed with HCV in August 2005.

An additional April 2007 statement from the Veteran indicates that in 1981, he sought treatment from a physician at his employer due to pain in his side.  He argued that while his SGOT level was elevated, there was no test at that time for HCV.  He noted that he received vaccinations from multi-use jet gun injectors during service.  

In July 2011, the Veteran's private physician completed a form indicating that the Veteran's HCV was possibly related to an injury, disease, or event occurring during service.  He indicated that the Veteran's HCV infection was possibly related to blood contact from air gun shots during service from 1974 to 1978.  He related that a blood test to detect HCV was not available until 1990, and that the Veteran had no tattoos, was not a drug user, and was not promiscuous.  

In October 2011, another private physician stated that "In my medical opinion, Ronald Pike's Hepatitis C infection did 'At least as likely as not related to' occurred during the veteran's military service."  He noted that he had reviewed the Veteran's records and verified a puncture scar on his arm.  He pointed out that medical testing in 1981 indicated an elevated serum glutamic oxaloacetic transaminase (SGOT). And that SGOT was released into the blood when the liver was damaged.  He indicated that a blood test for HCV was not available until 1990.  He stated that the Veteran was infected by blood contact since HCV was primarily spread through blood to blood contact.  He noted that a mode of infection would be contacted with contaminated blood on an air gun used from shots, since the Veteran was cut and bled when he received vaccinations in service.  

During his December 2011 hearing, the Veteran contended that he was infected by an air injectable inoculator during service.  He denied other risk factors.  He stated that abnormalities were discovered by his employer's physician in 1981.  His representative argued that while there had been no cases of HCV being transmitted by a jet gun, it was biologically possible.  

A March 2012 laboratory report indicates that testing was negative for HCV.  

A March 2012 statement from the Veteran indicates that his blood test for HCV had returned a positive test of >11.0. He noted that the Red Cross would not allow him to donate blood because of HCV.  He stated that he suffered from gastrointestinal problems, memory problems, malaise, fatigue, lack of energy, and cholesterol issues as residuals of HCV infection.

On VA examination in October 2014, the diagnosis was hepatitis C.  The examiner indicated that the Veteran had no current signs or symptoms attributable to chronic or infectious liver disease.  She noted that there had been no incapacitating episodes in the previous 12 months.  With respect to diagnostic testing, the examiner indicated that HCV genotype in October 2014 was not determined due to undetectable levels.  He noted that HCV untraquantitative testing resulted in <15 IU/ML.  The examiner concluded that HCV was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She reasoned that she was unaware of any peer reviewed information indicating that jet injectors had transmitted hepatitis C.  She noted that many people with hepatitis C were not aware of when or how they became infected.  

In February 2015, the VA examiner reviewed the record and concluded that HCV was not related to service.  She indicated that she had reviewed correspondence from the Compensation and Pension Director regarding the relationship between immunization with jet injectors and HCV infection.  She noted that while it is biologically plausible that such transmission could occur, there had never been a documented case of transmission of HCV by air gun injectors.  She additionally pointed out that the Veteran was not diagnosed with hepatitis after immunization by air gun, which further reduced the likelihood that transmission occurred at that time.  

In September 2015, a VA gastroenterologist reviewed the record and the Veteran's contentions.  He noted that the Veteran was found to have abnormal transminases in 1981, which continued to be documented as abnormal in 1983 and 1984.  He also noted that the Veteran was diagnosed with HCV in 2005 and that following six months of treatment, liver tests remained normal and the HCV virus was undetectable.  He indicated that subsequent medical records indicated no return of the HCV virus.  He acknowledged that an HCV antibody test in March 2012 was detectable, but such was expected to remain positive for a long period if not indefinitely after successful treatment of the HCV virus, and did not indicate active infection.  He concluded that there was no evidence that the Veteran had HCV at any time since March 2007.  He again acknowledged a positive blood test in March 2013, and indicated that such was in reference to an antibody test indicating previous infection with HCV and could remain positive indefinitely, even after successful treatment of HCV, and that it did not necessarily indicate active infection.  He additionally concluded that HCV was not etiologically related to service.  He indicated that he had reviewed records from the Veteran's period of service and that there were no clinic notes referencing any acute medical problem related to the liver and no laboratory tests related to the liver, indicating that the Veteran was not diagnosed with any acute liver disease during service.  He acknowledged that initial infection with HCV may or may not be symptomatic.  He also acknowledged that the Veteran denied any usual risk factor for HCV infection and that his contention was that it was related to injection with an air gun.  He stated that while it was theoretically possible to transit infections with improperly used air gun or jet injectors, to date there was no medical evidence supporting that as a risk factor for acquiring HCV.  He noted that air gun injectors were specifically studied in 2005 and that exposure to air gun injectors was not a significant risk factor for acquiring HCV when corrected for exposures to traditional risk factors.  He pointed out that there had been no other studies refuting that particular study.  Finally, he concluded that the Veteran's reported symptoms were not residuals of HCV.  He pointed out that the October 2014 VA examiner indicated that there were no signs of HCV and that the virus was undetectable.  He noted that, in his experience, the symptoms reported by the Veteran were not specifically due to chronic HCV.  

In March 2016, a private physician provided an opinion.  He stated that he had read the Veteran's service medical records, and noted that he had been injected with an air gun and shaved by a shared razor.  He indicated that air gun injections had been proven to spread viral hepatitis.  He concluded that it was much more likely than not that HCV was acquired during service.  

Upon careful consideration of the foregoing evidence, the Board concludes that service connection is not warranted. While the evidence reveals that the Veteran was diagnosed with and successfully treated for HCV, the most competent and probative evidence of record does not etiologically link this disease to service or any incident therein.  In this regard, the Board observes that the diagnosis of HCV was made many years following separation from service.  The Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  Here, the Veteran's abdomen and viscera were normal on separation examination in 1978, as well as in 1985 on enlistment into the National Guard.  

The Board acknowledges that private providers have stated that the Veteran's HCV infection is related to the administration of vaccines by air gun injection during service.  However, the July 2011 statement by a private physician states that the Veteran's HCV infection was possibly related to blood contact from air gun shots.  This statement is speculative because the physician - by addressing possibility - does not address the issue of probability.  The physician merely indicated that a medical nexus was possible.  See Obert v. Brown, 5 Vet. App. 30, 33   (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Additionally, while a private physician stated in October 2011 that the Veteran was infected by blood contact and that the Veteran was cut and bled when he received vaccinations during service, there is no supporting evidence to this rationale.  Moreover, the private physician who authored the March 2016 opinion failed to discuss the underlying medical reasoning supportive of his conclusion.  Rather, he merely stated that air gun injections had been proven to spread viral hepatitis without supporting that statement.  

On the other hand, the VA gastroenterologist concluded that the Veteran's HCV was not related to service.  He provided a reasoned opinion based on complete a review of the Veteran's history and relevant medical evidence, to include opinions rendered by the Veteran's private providers.  He specifically pointed out that air gun injectors were studied in 2005 and that when corrected for exposures to traditional risk factors, vaccination by air gun injector was not a significant risk factor.  In assigning high probative value to this opinion, the Board notes that there is no indication that the gastroenterologist was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the examiner's opinion to be of greater probative value than the opinions of the Veteran's private physicians and his unsupported assertions to the contrary.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board also acknowledges the Veteran's own assertions that HCV is related to service.  The Veteran may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report exposure to HCV risk factors.  He is not, however, competent to render an opinion as to the cause or etiology of current HCV because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

In summary, the Board places much more weight on the opinion of the competent VA health care provider who reviewed the record and considered both positive and negative evidence, than on the opinions provided by private physicians and the Veteran's lay assertions that his current HCV is related to service.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim for service connection. As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


CONTINUED ON FOLLOWING PAGE

ORDER

Entitlement to service connection for HCV is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


